Citation Nr: 1600768	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  14-16 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right shoulder strain and tendinitis.

2.  Entitlement to a rating in excess of 10 percent for left knee strain and tendinitis.

3.  Entitlement to a rating in excess of 10 percent for right knee strain and tendinitis with patellofemoral pain syndrome and patellar chondromalacia.

4.  Entitlement to a rating in excess of 10 percent for right ankle sprain with tendinitis.

5.  Entitlement to a rating in excess of 10 percent for cervical spine strain.

6.  Entitlement to a rating in excess of 10 percent for lumbosacral spine strain.

7.  Entitlement to a compensable rating for left elbow lateral humeral epicondylitis.

8.  Entitlement to a compensable rating for right elbow lateral humeral epicondylitis.

9.  Entitlement to a compensable rating for left groin strain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from March 1984 to September 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the VA Regional Office (RO) in Salt Lake City, Utah.  Due to the location of the Veteran's residence, jurisdiction of this appeal is with the RO in Waco, Texas.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, a remand is necessary.  The Veteran was afforded VA examinations in November 2011.  In his April 2014 substantive appeal, the Veteran asserted that he was entitled to higher ratings due to "worsening pain."  As the examinations are over four years old, and as the Veteran's substantive appeal suggests that his disabilities have worsened in severity, the Board concludes that a remand would be beneficial to afford the Veteran contemporaneous VA examinations to determine the current levels of severity of his disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Procure records of post-service treatment that the Veteran has received.  The Board is particularly interested in records of treatment received from the Dallas VA Medical Center.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Accord the Veteran appropriate VA examinations to determine the current level of severity of his service-connected right shoulder, bilateral knee, right ankle, cervical spine, lumbar spine, bilateral elbow, and left groin disabilities.  His claims file, including a copy of this remand, must be made available to the examiners for review in connection with the examinations.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  

The examiners are requested to report all pertinent manifestations and symptomatology of the service-connected right shoulder, bilateral knee, right ankle, cervical spine, lumbar spine, bilateral elbow, and left groin disabilities. 

A) For the Veteran's right shoulder, the examiner should:

i) Provide the range of motion of the Veteran's right shoulder and comment on the degree of functional losses such as pain, weakness, excess fatigability, incoordination, and flare-ups.  All functional losses should be equated to additional loss of motion (beyond that shown clinically).  

ii) Discuss whether the Veteran has other symptomatology such as impairment of the humerus, clavicle, or scapula.  The examiner should also note the presence of any ankylosis.

B) For the Veteran's bilateral knees, the examiner should:

i) Provide the ranges of motion of the Veteran's bilateral knees and comment on the degree of functional losses such as pain, weakness, excess fatigability, incoordination, and flare-ups.  All functional losses should be equated to additional loss of motion (beyond that shown clinically).  

ii) Elicit information as to the frequency, duration, and severity of any associated symptomatology, to include recurrent subluxation or lateral instability; dislocated semilunar cartilage with episodes of locking, pain, and effusion into the joint; symptomatic removal of semilunar cartilage; impairment of the tibia and fibula (nonunion or malunion); and genu recurvatum.  The examiner should also note the presence of any ankylosis.

C) For the Veteran's right ankle, the examiner should: 

i) Provide the range of motion of the Veteran's right ankle and comment on the degree of functional losses such as pain, weakness, excess fatigability, incoordination, and flare-ups.  All functional losses should be equated to additional loss of motion (beyond that shown clinically)

ii) Discuss whether the Veteran's limitation of motion is best characterized as "moderate" or "marked."

D) For the Veteran's cervical and lumbar spines, the examiner should:

i) Provide the ranges of motion of the Veteran's cervical and thoracolumbar spines and comment on the degree of functional losses such as pain, weakness, excess fatigability, incoordination, and flare-ups.  All functional losses should be equated to additional loss of motion (beyond that shown clinically).  

ii) Discuss any associated ankylosis (favorable or unfavorable) of the Veteran's cervical and/or thoracolumbar spines, any unfavorable ankylosis of his entire spine, as well as the frequency (in the past 12 months) of any incapacitating episodes.  See 38 C.F.R. § 4.71a, Note 1 following Diagnostic Code 5243 [an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician].  

iii) Discuss any adverse neurological abnormalities that are the result of the Veteran's service-connected cervical and/or lumbosacral spine strains.  The examiner should identify any nerve(s) affected and determine if that symptomatology is best characterized as "slight," "moderate," "moderately severe," or "severe."

E) For the Veteran's bilateral elbows, the examiner should:

i) Provide the ranges of motion of the Veteran's bilateral elbows and comment on the degree of functional losses such as pain, weakness, excess fatigability, incoordination, and flare-ups.  All functional losses should be equated to additional loss of motion (beyond that shown clinically).  

ii) Comment as to whether the Veteran has other symptomatology such as impairment of flail joint of the elbow; nonunion of the radius and ulna; impairment of the ulna or radius; and impairment of supination and pronation.  The examiner should also note the presence of any ankylosis.

F) For the Veteran's left groin, the examiner should:

i) Comment as to whether any disability associated with muscle group XV is best characterized as "slight," "moderate," "moderately severe," or "severe," to include commenting on the presence or absence of the cardinal signs and symptoms of muscle disability, including loss of power, weakness, lowered threshold of fatigue, pain, impairment of incoordination and uncertainty of movement.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinions, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

3.  Ensure that the examination reports comply with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

4.  Then, readjudicate the issues remaining on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




